EXAMINER'S COMMENT
Allowable Subject Matter
The references listed below are regarded as being the closet prior art to the subject matter of claims 1-8:
Lucey et al. (US Publication 2014/0058992) 
Despande et al. (US Publication 2014/0064693) 
Marty et al. (US Publication 2008/0312010) 
Sathishy et al. (US Publication 2014/0085443) 

Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance:  
Claims 1 and 8, when considered as a whole, are allowable over the prior art of record.
Specifically, the prior art of record, taken individually or in combination, does not clearly teach or suggest the combination of the following features:
“processing at least one video feed through at least one spatiotemporal pattern recognition algorithm that is trained through a use of a machine learning system to detect at least one event within the at least one video feed, the training based on adjusting an input feature and a weight within the machine learning system, wherein the machine learning system input feature is selected from at least one spatiotemporal pattern group consisting of: duration of relative motion of visible features with respect to each other, rate of motion of at least two visible features with respect to each other, acceleration of motion of at least two visible features with respect to each other, and projected point of intersection of at least two visible features with respect to each other; 
applying a second video feed to the machine learning system to detect an event in the second video feed; 
generating an animation of a feature present in the event in the second video feed, the animation having attributes based on motion of the feature in the event;	 
automatically, under computer control, providing an enhanced video feed that represents the animation within the detected at least one event within the at least one video feed, the animation being represented within a context of the at least one event within the at least one video feed and the attributes of motion of the feature in the event in the second video feed, the context being based on characteristics of at least one spatiotemporal pattern used to detect the event within the at least one video feed”, as recited in independent claims 1 and 8.   
Claims 2-7 depend on claim 1 thus are also allowable over the prior art of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484